department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc tl-n-3372-99 cc intl internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm ctm la attention ronald m rosen attorney from elizabeth g beck chief cc intl subject this memorandum responds to your request for field_service_advice dated date in accordance with sec_6110 this chief_counsel_advice should not be used or cited as precedent legend entities fsc1 hybrid_entity individual s_corporation tax-exempt_entity u s_corporation u s_corporation u s partnership amounts a b c d e f g h i j k l m other area calendar_year calendar_year calendar_year calendar_year calendar_year country1 country2 equity_interest equity_interest equity_interest equity_interest equity_interest licensing fee interest licensing fee interest month a month b partnership_interest partnership_interest product state1 state2 issues whether u s_corporation 1’s contribution to u s partnership of the right to receive licensing fees in exchange for an interest in the partnership was a contribution of property subject_to sec_721 and sec_704 whether u s_corporation 1’s contribution to u s partnership of the right to receive licensing fees was an impermissible assignment_of_income whether sec_482 permits reallocation to u s_corporation of licensing-fee income that it contributed to u s partnership whether the licensing transactions at issue generated foreign_trading_gross_receipts ftgr under sec_924 whether u s partnership and hybrid_entity may file amended u s partnership returns of income forms and or requests for administrative adjustment forms to reflect special allocations of fsc-commission deductions whether special allocations by u s partnership of fsc-commission deductions have substantial economic_effect under sec_704 conclusions the contribution to u s partnership of licensing fees that had already accrued is properly viewed as an after-tax contribution of cash which would be considered property under sec_721 cash is not property for purposes of sec_704 the contribution to u s partnership of the right to receive licensing fees in the future ie licensing fees that had not yet accrued at the time of contribution is not a transfer of property under sec_721 u s_corporation made an ineffective assignment_of_income by purportedly contributing to u s partnership the right to receive licensing fees sec_482 would permit allocation to u s_corporation of income from licensing fees that u s_corporation contributed to u s partnership in order to generate foreign_trading_gross_receipts ftgr under sec_924 fsc1’s activities in connection with the licensing transactions must satisfy the requirements of the fsc provisions of the code including the foreign economic processes requirement the information available at present does not establish that these requirements were satisfied u s partnership and hybrid_entity are subject_to the unified_audit and litigation procedures of sec_6221 through tefra unless a valid extension was filed amended partnership returns to reflect the proposed special_allocation of fsc commission deductions would be barred by the three-year statute_of_limitations of sec_6227 if u s partnership and hybrid_entity as related suppliers of fsc1 are barred from amending their respective returns with respect to fsc commissions then fsc1 would also be barred from making corresponding adjustments under temp sec_1 a -1t e based on our resolution of issue we do not reach this issue facts parties individual is a u s citizen who ultimately owns the entities described in this memorandum except that tax exempt entity has a minority interest in one of the entities u s_corporation is a corporation organized pursuant to the law of state1 and after revocation in calendar_year of a previous subchapter_s_election was subject_to tax as a subchapter_c_corporation u s_corporation designs and licenses product u s_corporation uses the accrual_method of accounting u s_corporation is a corporation organized pursuant to the law of state1 at all relevant times u s_corporation owned equity_interest in hybrid_entity s_corporation is a corporation organized pursuant to the law of state1 and elected to be taxed as a subchapter_s_corporation for federal_income_tax purposes u s partnership is a limited_liability_company llc organized pursuant to the law of state2 for federal_income_tax purposes it is treated as a partnership the only partners of u s partnership are u s_corporation and s_corporation hybrid_entity is a corporation organized pursuant to the law of country1 and subject_to tax on an entity basis in that country for u s federal_income_tax purposes hybrid_entity elected to be taxed as a partnership hybrid_entity sub-licensed product to end- users in area tax-exempt_entity is a domestic charitable association which qualifies as a tax-exempt_entity for federal_income_tax purposes at all relevant times tax-exempt_entity owned equity_interest in hybrid_entity fsc1 is a corporation organized pursuant to the law of country2 fsc1 has elected to be taxed as a foreign_sales_corporation fsc pursuant to sec_927 we assume that at all relevant times fsc1 qualified for treatment as a fsc u s_corporation owned all the stock of fsc1 business activities and restructuring foreign business activities u s_corporation licenses product to end-users through intermediaries including hybrid_entity u s_corporation entered into a licensing agreement with hybrid_entity providing it a limited non-transferable non-exclusive right to sub-license product to end-users within area hybrid_entity obtains no rights in product other than the right to sub-license to end-users and a limited right to demonstrate it the sub-license authorizes end-users to use product in their own operations u s_corporation ships product directly to the end-user hybrid_entity pays u s_corporation a license fee equal to of the sub-license fee charged to the end- user for example if an end-user sub-licenses product from hybrid_entity for dollar_figure hybrid_entity pays u s_corporation a license fee of dollar_figure and keeps the remaining dollar_figure from this dollar_figure hybrid_entity pays its own expenses hybrid entity’s net_income consists of sub-license revenues less licensing fees expenses and taxes in country1 hybrid entity’s fee arrangement is similar to that between unrelated third parties and u s_corporation revocation of s_corporation_election effective at the end of calendar_year individual revoked the election of u s_corporation to be taxed as an s_corporation individual stated that he intended to reinvest most of that entity’s earnings back into u s_corporation and did not wish to be taxed at individual rates on earnings retained by the corporation formation of u s partnership separately individual apparently sought to avoid federal corporate-level income_tax on income that u s_corporation actually distributed to individual because income of an s_corporation is not subject_to corporate-level federal_income_tax s corporation’s income would not be subject_to tax at the entity-level thus by directing a portion of licensing income from product to s_corporation individual sought to eliminate for that portion of the income one of the two levels of federal_income_tax potentially applicable to a c_corporation and its shareholders individual took the following steps to accomplish this objective on or about december of calendar_year u s_corporation and s_corporation formed u s partnership which was intended to serve as a holding_company between hybrid_entity and the partners of u s partnership s_corporation and u s_corporation made nominal capital cash contributions to u s partnership and received partnership_interest and partnership_interest respectively these ownership interests remained unchanged in the years at issue herein prior to calendar_year s_corporation held equity_interest in hybrid_entity u s_corporation tax-exempt_entity and u s_corporation collectively owned the remaining equity_interest in hybrid_entity when u s partnership was formed in calendar_year s_corporation contributed to it equity_interest in hybrid_entity and retained equity_interest in hybrid_entity subsequently in calendar_year s_corporation contributed to u s partnership equity_interest in hybrid_entity these contributions took place in two stages to prevent a termination of hybrid entity’s status as a partnership for federal_income_tax purposes which would have resulted if a more-than-50 interest had been transferred within a twelve-month period also when u s partnership was formed in calendar_year u s_corporation contributed to it licensing fee interest in fees generated by hybrid entity’s licensing of product subsequently in calendar_year u s_corporation contributed to u s partnership licensing fee interest which was the remaining interest in licensing fees on product that were generated by hybrid_entity the evidence developed to date does not indicate that u s_corporation transferred to u s partnership any underlying s_corporation elected to be a c_corporation for purposes of taxation by state1 this election allegedly reduced the amount of state tax payable on income from hybrid_entity intellectual-property rights in product rather the interests transferred ie licensing fee interest sec_1 and apparently consisted of the income-stream from sub-licensing product under the distribution agreement licensing fee interest sec_1 and purported to affect fees for the entire taxable_year in question ie calendar_year sec_1 and respectively the underlying documents evidencing the contributions however were executed on december of calendar_year for calendar_year licensing fees and in mid-january of calendar_year for calendar_year licensing fees allocation of income from u s partnership in calendar_year sec_1 and s_corporation and u s_corporation as the sole partners of u s partnership received allocations of income based on partnership_interest sec_1 and respectively u s partnership timely filed u s partnership returns of income forms reflecting such allocations and the partners included the income on schedule_k-1 of their timely-filed u s income_tax returns allocation of income from hybrid_entity hybrid_entity timely filed u s partnership returns of income forms which reflected allocations of income to its partners and the partners included the partnership income reflected on schedule_k-1 of their timely-filed u s income_tax returns because hybrid_entity was not a partnership under the law of country1 it was not party to a formal written partnership_agreement u s partnership’s income and distributions the contributions to u s partnership of equity interests and licensing-fee interests were arguably part of a plan to shift licensing income from u s_corporation to s_corporation this shifting_of_income is demonstrated below in calendar_year hybrid_entity paid licensing fees of dollar_figurea u s_corporation 1’s contribution to u s partnership of licensing fee interest thus amounted to dollar_figureb hybrid_entity had net_income of dollar_figurec s corporation’s contribution to u s partnership of equity_interest in hybrid_entity yielded dollar_figured u s partnership’s total income for calendar_year was thus dollar_figureb plus dollar_figured or dollar_figuree of this amount u s_corporation received a distribution of dollar_figuref in accordance with partnership_interest in calendar_year whereas u s_corporation contributed licensing fees of dollar_figureb to u s partnership it received a distribution of profits from u s partnership of only dollar_figuref thus in calendar_year u s_corporation shifted dollar_figureg to s_corporation these figures are derived from the incoming memorandum we have not independently reviewed the accuracy of these data in calendar_year hybrid_entity paid licensing fees of dollar_figureh u s_corporation contributed its entire_interest in this amount to u s partnership hybrid_entity had net_income of dollar_figurei s corporation’s contribution to u s partnership of equity_interest in hybrid_entity yielded dollar_figurej u s partnership’s total income for calendar_year was thus dollar_figureh plus dollar_figurej or dollar_figurek of this amount u s_corporation received dollar_figurel in accordance with partnership_interest in calendar_year whereas u s_corporation contributed licensing fees of dollar_figureh to u s partnership it received a distribution of profits from u s partnership of only dollar_figurel thus in calendar_year u s_corporation shifted dollar_figurem to s_corporation foreign_sales_corporation commissions agreements in month a calendar_year fsc1 executed two agreements with u s_corporation foreign_sales_corporation franchise agreement and economic process agency agreement these agreements both of which recited that they were made as of the first day of month b calendar_year purported to formalize oral agreements that were allegedly in effect during the years in issue it does not appear that any similar agreements were in effect between u s partnership and fsc1 or between hybrid_entity and fsc1 income_tax returns filed by fsc1 for calendar_year fsc1 timely filed an income_tax return form 1120fsc showing commission income equal to a portion of the income generated by hybrid_entity from licensing of product based on the fractional_ownership_interest of u s_corporation in hybrid_entity for calendar_year fsc1 timely filed an income_tax return form 1120fsc showing commission income equal to a portion of the income generated by hybrid_entity from licensing of product this amount was based on the fractional_ownership_interest of u s_corporation in hybrid_entity but it also reflected u s_corporation 1's indirect ownership_interest in foreign hybrid ie via status as a partner in u s partnership in calendar_year sec_1 and fsc1 determined the commissions paid_by its related_supplier under the administrative-pricing rules of sec_925 and the regulations thereunder new methodology amended forms 1120fsc during calendar_year u s_corporation proposed to change u s partnership’s method of reporting its income under the proposal u s_corporation would pay fsc commissions to fsc1 in connection with the licensing of product from u s partnership to hybrid_entity u s_corporation would be deemed to fund these fsc commissions via transfers to u s partnership and u s partnership would in turn pay fsc commissions to fsc1 then by means of a special_allocation u s partnership would allocate to u s_corporation of the fsc-commission deductions the proposed methodology would increase the amount of income reported by fsc1 and the amount of the fsc-commission deductions claimed by u s_corporation over the amounts on the timely-filed forms 1120fsc and respectively fsc1 filed with the applicable irs service_center amended income_tax returns forms 1120fsc for calendar_year sec_1 and on these amended returns fsc1 applied the administrative-pricing rules of sec_925 and the regulations thereunder to determine commission income the amended returns reflected additional fsc income as described above and they made other adjustments not directly relevant here for purposes of this memorandum we assume that the amended forms 1120fsc met the procedural filing_requirements of temp sec_1 a -1t e in effect on the date of filing the increased fsc-commission deductions were not reflected on timely-filed u s partnership returns of income forms filed by u s partnership nor has any partner of u s partnership to date filed an amended partnership tax_return or a request_for_administrative_adjustment with respect to these items rather the deemed payment of fsc commissions and the proposed special_allocation to u s_corporation of fsc-commission deductions will be reflected on amended partnership returns proposed to be filed no evidence indicates that u s partnership had an agreement with fsc1 authorizing it to act as a commission agent for u s partnership in connection with the licensing of product to hybrid_entity special_allocation of fsc-commission deductions by hybrid_entity in calendar_year u s_corporation proposed to change hybrid entity’s method of reporting its income the proposed methodology would be substantially identical to that employed by u s partnership as described above that is hybrid_entity would make special allocations to u s_corporation of fsc-commission deductions based on an alleged oral agreement substantially identical to the written_agreement between the amended forms 1120fsc also included revised allocations of the related supplier’s expenses to particular products based on 34_f3d_1394 8th cir we do not consider the merits of this methodology except to note that the service does not agree with the methodology for companies outside the jurisdiction of the u s court_of_appeals for the eighth circuit see boeing co v united_states u s app lexis 9th cir wash date reversing and remanding u s dist lexis w d wash the proposed methodology would also apply to controlled foreign entities other than hybrid_entity for simplicity this memorandum refers only to hybrid_entity u s_corporation and u s partnership because hybrid_entity was not a partnership no formal partnership_agreement was in effect the proposed fsc commissions were not reflected on the timely-filed u s partnership returns of income forms of hybrid_entity nor has any partner of hybrid_entity to date filed an amended partnership tax_return or a request_for_administrative_adjustment with respect to these items rather the additional fsc commission deductions are proposed to be reflected on amended partnership returns yet to be filed no evidence indicates that hybrid_entity had an agreement with fsc1 authorizing it to act as a commission agent for hybrid_entity in connection with the sub-licensing of product to end-users discussion introduction your memorandum identifies several issues regarding u s_corporation 1’s contributions to u s partnership of licensing-fee interests in our view the income-tax effect of these contributions is as an initial matter based on whether the underlying licensing-fee interests constitute property interests if so the contribution of those interests to u s partnership in exchange for partnership interests would normally be entitled to nonrecognition treatment under sec_721 subject_to the limitations imposed by sec_704 see generally 490_f2d_1172 3rd cir cert_denied 419_us_826 sec_351 transfer context see also revrul_80_198 1980_2_cb_113 same if the licensing-fee interests constitute property under sec_721 then notwithstanding the nonrecognition treatment accorded by that provision the contributions of those interests to u s partnership may constitute impermissible assignments of income cf 40_bta_565 aff’d 115_f2d_337 2d cir in sec_351 context in the absence of a valid business_purpose the transfer to a corporation of interest in claim for legal services performed is taxable to the transferor under assignment_of_income_doctrine similarly if the contributions improperly separate_income from associated expenses or give rise to tax_avoidance then income may be subject_to allocation pursuant to sec_482 e g 137_f2d_600 3rd cir aff'g 46_bta_562 cert_denied 320_us_794 305_f2d_681 9th cir we first address the substantive partnership issues identified above then consider application of the assignment_of_income_doctrine and sec_482 finally we consider additional issues concerning the calculation of fsc commissions and associated deductions issue whether u s_corporation 1’s contribution to u s partnership of the right to receive licensing fees in exchange for an interest in the partnership was a contribution of property subject_to sec_721 and sec_704 sec_721 provides that no gain_or_loss is recognized to a partnership or any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership one issue presented here is whether u s_corporation 1's contribution to u s partnership of the right to receive licensing fees is properly classified as property for purposes of this provision sec_704 and the regulations thereunder apply to a contribution of property if the contribution is one that is subject_to sec_721 sec_704 prevents the shifting of tax consequences -- in particular pre-contribution gain_or_loss from contributed_property -- among partners as a result of the contribution to the partnership see sec_1_704-3 sec_704 provides that income gain loss and deductions with respect to property contributed to the partnership by a partner shall be shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution a partnership’s basis in property contributed to it by a partner is the adjusted_basis of the contributing_partner at the time of the contribution sec_723 and sec_1_723-1 sec_1_704-3 provides that property contributed to a partnership is sec_704 property if at the time of contribution the book_value of the property differs from its adjusted tax basis in the hands of the contributing_partner book_value subject_to adjustments not applicable in this case consists of fair_market_value at the time of contribution sec_1_704-3 in early december of calendar_year sec_1 and u s_corporation contributed to u s partnership licensing fee interest sec_1 and respectively in fees from hybrid_entity for both years documents evidencing the contributions were executed after the date of the alleged contribution because the contributions occurred near the end of the respective calendar years the majority of the underlying licensing fees had likely accrued before the alleged transfers to u s partnership took place because it used the accrual_method of accounting u s_corporation should have included in its gross_income the income from licensing fees that had already accrued at the time of contributions in calendar_year sec_1 and for purposes of the partnership provisions of the code u s_corporation 1’s contribution to u s partnership of licensing fees that had already accrued should be treated under sec_721 as an after-tax cash contribution of licensing proceeds because cash is not sec_704 property sec_704 would not apply to such contributions to u s partnership non-accrued licensing fees that u s_corporation contributed to u s partnership would not be classified as property under sec_721 because a future right to receive licensing fees is not property for that purpose neither would such a right be considered property for purposes of sec_704 licensing fees to be earned after the date of contribution should be included in u s_corporation 1’s income under a method_of_accounting that clearly reflects income pursuant to sec_446 you also raised the related issue of whether s corporation’s contributions to u s partnership of equity_interest and equity_interest in hybrid_entity constituted sec_704 property we cannot express an opinion on this issue because it is unclear whether the adjusted_basis of the interests in the hands of the contributing_partner differed from their fair_market_value at the time of contribution we note that the federal tax returns of u s partnership for calendar_year sec_1 and do not reflect the value of any contributed_property other than the nominal cash contributions made when the partnership was formed we suggest that you obtain additional information to determine whether a discrepancy existed at the time of contribution between the basis of the interest in hybrid_entity and the fair_market_value of that interest issue whether u s_corporation 1’s contribution to u s partnership of the right to receive licensing fees was an impermissible assignment_of_income we determined above that the rights to licensing income that u s_corporation purported to contribute to u s partnership are not properly classified as property for purposes of sec_721 assuming arguendo that such rights constitute property for that purpose and also assuming that their contribution is subject_to nonrecognition treatment they are also subject_to assignment_of_income principles of 281_us_111 a basic tenet of tax law is that income must be taxed to the party who earns it 337_us_733 in order to determine the income-tax effect of a purported transfer the service must analyze whether the transfer involved property or merely the income generated by the property the key factor in this analysis is whether an interest in the underlying property may be transferred separately from the associated right to receive income from the property one principal line of authority in this area involves cases such as 300_us_5 in blair the life_beneficiary of a testamentary_trust assigned to his children specified amounts of trust income on an annual basis the supreme court held that this transfer did not violate the assignment_of_income_doctrine in so ruling the court gave conclusive effect to the prior holding of a state court to the effect that the life_beneficiary of the trust owned not merely an income-interest but an equitable interest in the trust corpus blair u s pincite the court concluded that the beneficiary’s assignment to his children constituted an actual transfer of property as opposed to a mere assignment of the income generated by it id see also revrul_54_599 1954_2_cb_52 a competing line of authority involves transfers of interests that do not rise to the level of property as found in blair for example in 61_fsupp_862 e d pa aff’d 150_f2d_959 3d cir an author assigned to his children royalties payable on books that he had written distinguishing blair the court concluded that the author’s literary property interest has been transmuted into a chose_in_action - a contract with his publisher f_supp pincite accordingly the purported assignments were not transfers of interests in the contracts themselves but rather of the income interests therein the court concluded that these assignments did not change the incidence_of_tax from the author to his children f_supp pincite see also 168_f2d_441 2nd cir rev’g 8_tc_1058 cert_denied 335_us_858 transfer of contractual right to receive percentage of royalties on kodachrome process held an invalid assignment_of_income 40_bta_565 aff’d 115_f2d_337 2d cir assignment_of_income_doctrine applies to sec_351 transfer of interest in claim for legal services performed by transferor the evidence developed to date does not indicate that u s_corporation transferred to u s partnership any rights in product u s_corporation apparently transferred only the licensing fees that it was entitled to receive making this case distinguishable from blair on the basis that no underlying property right was conveyed in conjunction with the transfer of the right to income from the property applying the rationale in rostensies we conclude that u s_corporation made an ineffective assignment_of_income to u s partnership on its calendar_year tax_return u s_corporation should report the dollar_figureb of licensing-fee income assigned to u s partnership on its calendar_year tax_return u s_corporation should report the dollar_figureh of licensing-fee income assigned to u s partnership issue whether sec_482 permits reallocation to u s_corporation of licensing- fee income that it contributed to u s partnership again assuming arguendo that the rights to licensing income that u s_corporation purportedly contributed u s partnership are property and that the contributions were subject_to nonrecognition treatment under sec_721 the resultant shift of licensing- fee income ie dollar_figureg in calendar_year and dollar_figurem in calendar_year from u s_corporation to s_corporation may give rise to an allocation of income under sec_482 sec_482 provides in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses under sec_482 the term evasion of taxes is synonymous with tax_avoidance 80_tc_34 aff’d in part vacated in part 756_f2d_1430 9th cir the purpose of sec_482 is to prevent evasion of taxes by the shifting of profits and other methods frequently employed for the purpose of ‘milking’ and in order to arrive at their true tax_liability s rep no 70th cong 1st sess reprinted in part c b sec_482 is not limited to cases of improper accounting or fraudulent colorable or sham_transaction s but may also apply when inaccurate reflection of income is inadvertent or unintentional see sec_1 f the first requirement for applying sec_482 is that the taxes or income of two organizations trades_or_businesses be involved these terms are defined broadly in the regulations sec_1_482-1 and for example sec_482 can be applied to reallocate income from a partnership to a corporate_partner of the partnership see eg aladdin industries inc v commissioner tcmemo_1981_245 the fact pattern presented in this case meets the multiple organizations trades_or_businesses requirement of sec_482 the second requirement for applying sec_482 to a transaction is that the transaction must involve entities that are owned or controlled by the same interests as the first requirement this control requirement is construed broadly sec_1_482-1 any kind of control whether direct or indirect and whether or not legally enforceable satisfies the control requirement id in this case individual owned of the only two partners of u s partnership those two partners s_corporation and u s_corporation held all managerial power within the partnership and all voting power control of the partnership by the domestic partners and ultimately by individual satisfies the ownership and control requirement of sec_482 see also 372_f2d_415 4th cir cert_denied 389_us_841 management control of an entity rather than legal ownership interests may constitute actual and effective_control under sec_482 sec_482 may apply to prevent the avoidance of taxes or clearly reflect income even where property is transferred in a nonrecognition event such as a sec_721 transfer for example sec_482 may allocate income and deductions arising from disposition of built-in-loss and gain property acquired in a nonrecognition_transaction to the shareholder or partner that contributed it in the nonrecognition_transaction see sec_1_482-1 one case demonstrating use of sec_482 in such a nonrecognition_transaction is 137_f2d_600 3rd cir aff'g 46_bta_562 cert_denied 320_us_794 in national securities a parent_corporation contributed the stock of an unrelated corporation which had declined substantially in value from the time the parent_corporation purchased the stock approximately months after receiving the stock from its parent the subsidiary sold the stock and claimed a substantial loss the service determined that the subsidiary was only entitled to the loss from the decline in value during the period it held the stock the service allocated the remaining loss to the parent under sec_45 of the internal_revenue_code of the predecessor to sec_482 the third circuit agreed with the service sec_45 is directed to the correction of particular situations in which the strict application of the other provisions of the code will result in a distortion of the income of affiliated organizations the parent made the investment in standard stock in and held on to the stock as an investment until when it was contributed to the capital of the subsidiary and sold months later it seems most reasonable to treat the loss as one which had in fact been sustained by the parent rather than by its subsidiary the shifting of the loss to the subsidiary gives an artificial picture of its true_taxable_income and one which it was unnecessary for the commissioner to accept f 2d pincite the tax_court has interpreted the national securities line of authority to apply in instances where a tax_avoidance purpose is present 84_tc_996 aff’d in part rev’d in part 856_f2d_855 7th cir numerous other cases follow the national securities approach of allocating pre- contribution gain or pre-distribution gain before the repeal of the general_utilities_doctrine or loss to the transferor upon a subsequent disposition of contributed or distributed property see eg 643_f2d_747 cl_ct on remand cl_ct aff’d without opinion 732_f2d_168 fed cir 556_f2d_889 8th cir aff’g a f t r 2d p76-1400 d minn 811_f2d_543 10th cir aff’g 82_tc_830 80_tc_34 aff’d in relevant part 756_f2d_1430 9th cir cert_denied 474_us_1055 in foster v commissioner expenses_incurred by a partnership to develop land for sale as residential property were used by the partners to reduce their individual income taxes then as the land was developed certain lots were transferred from the partnership to its controlled corporations in an effort to shift income and to split it among taxpayers subject_to a lower rate_of_tax f 2d pincite o nly highly appreciated_inventory pregnant with income was conveyed id citing t c pincite under these circumstances the ninth circuit held that the transfers had no business function and their purpose was tax_avoidance f 2d pincite as in foster the licensing-fee interests that u s_corporation contributed to u s partnership were pregnant with income -- income derived from the activities of u s_corporation and subject_to accurate determination as of the date of contribution as in foster the purported contribution of these interests in a nonrecognition_transaction does not preclude application of sec_482 also the fact that the distortion or shifting_of_income occurred over time ie as the license payments were made and income flowed to the partners is analogous to the facts in foster there income allocated to the partnership that developed the land was recognized over time after the transfer of property ie as the individual lots were sold by the transferee corporations the ninth circuit held in foster that u nder sec_482 the commissioner may allocate income earned subsequent to the income evading event or transfer the fact that some of it is attributable to a time following the transfers makes no difference f 2d pincite in 305_f2d_681 9th cir individuals contributed all the assets of their farming_business including a growing crop to their newly-formed corporation in a nonrecognition_transaction under sec_351 the individuals took deductions for crop-related expenses on their individual federal_income_tax returns and reported income from sale of the crop on the tax_return of the newly-formed corporation the ninth circuit upheld the use of sec_482 to allocate the crop-related expenses from the individuals to the corporation to prevent the distortion of true_taxable_income and to clearly reflect taxpayer’s income rooney f 2d pincite similarly 198_f2d_214 2nd cir cert_denied 344_us_874 dealt with the transfer of a crop that was about to be harvested although the transfer in that case was for valid business reasons not primarily related to tax savings the second circuit upheld the sec_482 allocation of the expenses related to the crop to the successor_corporation under the clear_reflection_of_income standard in eli lilly the commissioner allocated to a u s_corporation income attributable to intangibles that had been transferred in a nonrecognition_transaction to the corporation’s puerto rican subsidiary the income subject_to allocation was that earned by the subsidiary’s use of the intangibles in the manufacture and sale of products in years after the transfer in disallowing the allocation the tax_court contrasted rooney and central cuba sugar where the transferor incurred the crop- related expenses and the transferee had only to sell the crop to realize income t c pincite with that in eli lilly where all expenses related to the transferred intangibles were recovered by the transferor in a taxable_year prior to the transfer of the intangibles id pincite even if eli lilly were properly interpreted as limiting the clear-reflection-of-income standard of sec_482 to mismatching of income and expenses in a single taxable_year no similar argument can be made to limit the use of the tax-avoidance standard of sec_482 the u s court of claims in 643_f2d_747 cl_ct on remand cl_ct aff'd without op 732_f2d_168 fed cir determined that absent the taint of tax_avoidance sec_482 would not apply to prevent a distortion_of_income that was contemplated and authorized by congress in affording nonrecognition treatment to particular types of transactions f 2d pincite we conclude that the shifting_of_income from u s_corporation to s_corporation an entity under the common_control of individual resulted in a distortion_of_income of a type not contemplated by congress when it enacted sec_721 the shifting_of_income and the resultant change in tax consequences confirm that tax-avoidance goals were predominant in this transaction based on the foregoing authorities the service may allocate income to u s_corporation under the tax-evasion or clear-reflection-of- income principles of sec_482 issue whether the licensing transactions at issue generated foreign_trading_gross_receipts under sec_924 u s partnership and hybrid_entity propose to file amended u s partnership returns such returns if timely would inter alia give effect to deemed contributions by u s_corporation to u s partnership of amounts sufficient to pay fsc commissions with respect to licensing and sub-licensing of product and special allocations by both u s partnership and hybrid_entity to u s_corporation of the resulting fsc- commission deductions these proposals presume that the licensing income meets the substantive and procedural requirements under the fsc provisions as discussed below it is not clear that these provisions are satisfied in this case the fsc provisions provide a partial exclusion for income attributable to foreign_trading_gross_receipts sec_921 sec_923 sec_923 subject_to satisfaction of the foreign economic processes requirements discussed below foreign_trading_gross_receipts generally include gross_receipts received by a principal for whom a fsc acts as a commission agent on the sale lease exchange or other_disposition of export_property and services related and subsidiary to such sale sec_924 sec_924 a a b temp sec_1 a -1t a b the temporary treasury regulations specifically address the situation where a contract or other right is assigned to another taxpayer that claims the fsc benefit foreign_trading_gross_receipts of a fsc include gross_receipts from the sale of export_property by the fsc or by any principal for whom the fsc acts as a commission agent whether or not the principal is a related_supplier pursuant to the terms of a contract entered into with a purchaser by the fsc or by the principal at any time or by any other person and assigned to the fsc or the principal at any time prior to the shipment of the property to the purchaser temp sec_1 a -1t b emphasis added a similar provision also appears almost verbatim in the treasury regulations issued under the domestic_international_sales_corporation disc regime that preceded the fsc regime see sec_1_993-1 the technical memorandum prepared in connection with the disc regulation stated that shipment date was adopted as a cut-off after careful consideration and over the objection of commentators because without it a disc might be allocated income only as an afterthought after a transaction occurred tm lexi sec_65 t d date thus where a fsc or its principal receives income as the assignee of a contract or as the transferee of contractual rights the receipts constitute ftgr only if the assignment or transfer took place prior to the shipment of the export_property and if at that time an agreement was in place between the assignee or transferee of such contract and the fsc providing that the fsc would act as a commission agent of the assignee or transferor for such transaction in the present case we understand but you should confirm that most or all shipments of product to end-users had occurred before the transfers to u s partnership of licensing fee interest and licensing fee interest took place also no evidence indicates that a commission arrangement existed between u s partnership and fsc1 or between hybrid_entity and fsc1 for transactions that occurred during the taxable years at issue consequently the taxpayer-initiated re-allocation in this case appears to result from an ex post facto reconstruction of transactions that had already taken place in another form the transactions must also satisfy the remaining requirements of the fsc provisions including the foreign economic processes requirements sec_924 provides that a fsc has foreign_trading_gross_receipts from any transaction only if economic processes with respect to such transaction take place outside the united_states as required by subsection d sec_924 requires the fsc or any person acting under a contract with the fsc to participate in the solicitation other than advertising negotiation or making of the sales contract sec_1 d -1 c defines the making_of_a_contract as performing any of the elements necessary to complete a sale such as offer or acceptance making_of_a_contract includes written confirmation by the fsc to the customer of an oral or written_agreement that confirms variable_contract terms such as price credit terms quantity or time or manner of delivery or that specifies directly or by cross-reference additional contract terms id sec_924 and sec_924 state that fsc must incur outside the united_states a minimum percentage of direct costs attributable to the activities enumerated in sec_924 in determining whether the fsc meets these percentage-of-direct-cost tests a fsc itself is considered itself to perform activities that are performed by any person acting under a contract with such fsc sec_924 thus the issue is whether fsc1 or a person acting on its behalf performed the foreign economic processes in the manner prescribed these facts need to be further developed issue whether u s partnership and hybrid_entity may file amended u s partnership returns of income forms and or requests for administrative adjustment forms to reflect special allocations of fsc- commission deductions as stated above whether the deemed funding of fsc commissions and the special allocations of fsc-commission deductions achieve their intended results depends on whether the underlying transactions satisfy the requirements for fsc benefits in this section we assume arguendo that these requirements are satisfied and consider whether amended partnership returns or requests for administrative adjustment may now be filed to achieve these results whether such documents may be filed depends on whether the partnership_item in question ie the fsc-commission deduction is subject_to tefra as a related matter whether such adjustments may be claimed on an amended fsc return depends in part upon whether the related suppliers ie u s partnership and hybrid_entity may amend their respective returns or otherwise claim adjustments to income see temp sec_1 a -1t e statute_of_limitations for refunds must be open for both the fsc and its related_supplier at the time of a fsc redetermination initiated by taxpayer before turning to the tefra provisions we briefly review the provisions governing calculation of fsc commissions sec_925 which is in subtitle a provides that in the case of a sale of export_property to a fsc by a person described in sec_482 the taxable_income of the fsc and such person are based on the relevant transfer price sec_925 refers to sale s of export_property to a fsc emphasis supplied because it is drafted in terms of a buy-sell fsc which takes title to the merchandise and re-sells it to an unrelated purchaser sec_925 provides that the secretary shall prescribe regulations setting forth rules that are consistent with the rules set forth in subsection a for the application of this section in the case of commissions rentals and other income emphasis added the regulations under this section are in temp sec_1 a -1t d thus the fsc rules apply to commission fscs such as fsc1 in this case when a fsc acts on a commission basis temp sec_1 a -1t d governs the transfer price ie the commission that may be paid to the fsc and deducted by the related_supplier temp sec_1_927_d_-2t defines related_supplier to include a related_party that uses the fsc as a commission agent in the disposition including a lease of any property or services producing foreign_trading_gross_receipts related_party is defined in temp sec_1_927_d_-2t as a person owned or controlled directly or indirectly by the same interests as the fsc within the meaning of sec_482 and sec_1_482-1 a partnership is a person for purposes of the internal_revenue_code including the fsc related-party definition above see sec_7701 term person include sec_5 u s_corporation claims that u s partnership and hybrid_entity are not subject_to tefra because they had no u s -source income because both entities actually filed u s partnership tax returns forms both are subject_to tefra regardless of the source s from which they derived income see sec_6233 temp sec_301_6233-1t partnerships furthermore a partnership is an organization_trade_or_business within the meaning of sec_482 sec_6221 states that partnership items must be determined under tefra procedures partnership items are items required to be taken into account for the partnership’s taxable_year under subtitle a to the extent provided by regulations sec_6231 these regulations state that the amount character and allocation of partnership income and deductions are partnership items sec_301_6231_a_3_-1 income and deduction and -1 b characterization of item cf sec_301_6231_a_3_-1 character of amount distributed to a partner is a partnership_item the items enumerated above are partnership items if the provisions of subtitle a of the code require the partnership to make this determination as a general matter sec_703 sec_1_703-1 and sec_702 all provisions under subtitle a of the code require a partnership to state separately on its return those items which the partner is required to take into account separately in determining the partner’s income_tax the fsc provisions of subtitle a above provide for the computation of the licensing income and fsc commissions by u s partnership assuming that u s partnership is required to take these items into account under subtitle a and that they are therefore items of income and deduction of u s partnership because u s partnership was entitled to the income under the form of transaction reported by the taxpayer the items are partnership items as defined in sec_301_6231_a_3_-1 sec_702 provides that for these purposes the character of a partner’s distributive_share of such items shall be determined as if the item were realized directly from the source realized by the partnership when tiered tefra partnerships are present the character of an item is determined in a tefra proceeding for the source partnership in which the item originated 95_tc_243 in this case because hybrid_entity generated the licensing income any redetermination of the character of that income would occur in a tefra proceeding or via request_for_administrative_adjustment with respect to hybrid_entity because the allocation of income between s_corporation and u s_corporation as well as the fsc-commission deductions arose within u s partnership any redetermination of these items would take place in a separate tefra proceeding or through a request_for_administrative_adjustment relating to u s partnership nothing in the relevant code provisions or attendant regulations would appear to prohibit such determinations in the context of a tefra proceeding u s partnership and hybrid_entity generated distinct portions of the total licensing income thus u s partnership is a source partnership for the fees that it separately earned several code sections in subtitle a prevent an item from being determined at the partnership level see eg sec_108 insolvency_exception to if any further limitation affects the deduction of fsc commissions at the partner level then those commissions would constitute an affected_item an item is an affected_item under sec_6231 to the extent that it is affected by a partnership_item affected items that generally require determinations at the partner level include a partner’s amount_at_risk the partner’s basis in the partnership_interest application of the passive_loss_rules insolvency for purposes of determining cancellation of debt income and additions to tax where affected items consist of partner-level determinations that the partnership is not required to make under subtitle a these items are not included in a notice of final_partnership_administrative_adjustment fpaa or a partnership-level request_for_administrative_adjustment raa but are instead contained in an affected_item statutory_notice_of_deficiency or partner-lever refund request such affected_item determinations may not be made until the completion of the partnership proceeding g a f v commissioner 114_tc_519 partnership items determined in a tefra partnership proceeding are res_judicata in a proceeding that arises from an associated affected-item notice_of_deficiency 95_tc_1 based on the above analysis we conclude that the licensing income and the related fsc-commission deductions in this case constitute partnership items subject_to tefra_audit and litigation procedures u s partnership and hybrid_entity as tefra entities are required to compute the amount and character of licensing-fee income and the related deductions for commissions on these licensing fees paid to fsc1 thus these items may be adjusted through issuance of an fpaa by the service or by the timely filing of an raa assuming the period for assessment under i r c and the period for the partnership to file an raa under sec_6227 respectively remain open sec_6227 provides that partnerships subject_to tefra procedures may file raas if they do so within three years of the date the partnership returns were filed or within an extension of this period under i r c if as we understand no such extensions were filed in this case by either u s partnership or hybrid_entity then any raas would be untimely under sec_6227 we also note that fsc1's amended returns which claimed changes to the administrative pricing method used on timely-filed returns are valid only if the statute_of_limitations remains open for the affected related suppliers ie hybrid_entity and u s partnership see temp sec_1 a -1t e see also 110_tc_375 cancellation-of-debt income determined at partner level sec_613a although initial basis in depletable_property is determined at the partnership level depletion deduction and resultant adjustment to a partner’s share of basis computed at partner level sec_465 and sec_469 loss-limitation rule applies to c corporations and individuals by negative implication excludes partnerships these provisions are not relevant here issue whether special allocations by u s partnership of fsc-commission deductions have substantial economic_effect under sec_704 because we understand that no amended partnership returns or raas have been filed and because such returns or raas would now be untimely we do not reach this issue case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any additional questions please contact branch at elizabeth g beck chief branch office of associate chief_counsel international
